COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ronnie Dustin Harrison v. The State of Texas

Appellate case number:      01-13-00960-CR

Trial court case number:    1302555

Trial court:                178h District Court of Harris County

        This case was abated and remanded to the trial court based on counsel’s failure to
file a corrected brief that did not disclose the victim’s name or other identifying
information. In the abatement order, we directed the trial court to determine whether
appellant wished to pursue the appeal, and if so, whether or not appellant’s counsel,
Andre Ligon, intended to abandon the appeal. The trial court held a hearing on our
abatement order on February 19, 2015. The district clerk has filed a supplemental clerk’s
record containing the court reporter’s record of the hearing. The court reporter also has
filed a record of the hearing. At the end of the hearing, the trial court stated its findings
that counsel was not abandoning the appeal and would file a corrected brief no later than
March 20, 2015. Accordingly, we REINSTATE this case on the Court’s active docket.
       Appellant’s corrected brief that does not disclose the victim’s name or other
identifying information is ORDERED to be filed no later than March 20, 2015.
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                     Acting individually

Date: March 10, 2015